--------------------------------------------------------------------------------

CHINA INFORMATION SECURITY TECHNOLOGY, INC.
OFFICER EMPLOYMENT AGREEMENT

THIS AGREEMENT (The “Agreement”) is made as of the August 11, 2009, and is by
and between China Information Security Technology, Inc. (formerly as “China
Public Security Technology, Inc.), a Nevada corporation (hereinafter referred to
as the “Company”), and Jackie You Kazmerzak (hereinafter referred to as the
“CFO)”.

BACKGROUND

The Board of Directors of the Company desires to appoint Jackie You Kazmerzak as
its Chief Financial Officer (“CFO”) to fill an existing vacancy and to have Ms.
Kazmerzak perform the duties of the CFO and Ms. Kazmerzak desires to be so
appointed for such position and to perform the duties required of such position
in accordance with the terms and conditions of this Agreement.

AGREEMENT

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the CFO hereby agree as follows:

1.

DUTIES. The Company requires that Ms. Kazmerzak be available to perform the
duties of Chief Financial Officer customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance, each as amended
or modified from time to time, and by applicable law, including the Nevada
Business Corporation Act (the “Act”). Ms. Kazmerzak agrees to devote as much
time as is necessary to perform completely the duties as the CFO of the Company.

2.

TERM. The term of this Agreement shall commence as of the date of the CFO’s
appointment by the Board of Directors of the Company and shall continue until
the CFO’s removal or resignation.

3.

COMPENSATION. For all services to be rendered by the CFO in any capacity
hereunder, the Company agrees to pay the CFO a fee of RMB 30,000 per month. Such
fee may be adjusted from time to time as agreed by the parties. In addition,
performance-based compensation to the CFO is to be assessed and awarded at the
end of each fiscal year. Such compensation can include both cash bonus and
restricted stock awards.

4.

EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the CFO for pre-approved reasonable business related
expenses incurred in good faith in the performance of the CFO’s duties for the
Company. Such payments shall be made by the Company upon submission by the CFO
of a signed statement itemizing the expenses incurred. Such statement shall be
accompanied by sufficient documentary matter to support the expenditures.

--------------------------------------------------------------------------------

5.

CONFIDENTIALITY. The Company and the CFO each acknowledge that, in order for the
intents and purposes of this Agreement to be accomplished, the CFO shall
necessarily be obtaining access to certain confidential information concerning
the Company and its affairs, including, but not limited to business methods,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). The CFO covenants not to, either
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity any Confidential Information.

6.

NON-COMPETE. During the term of this Agreement and for a period of twelve (12)
months following the CFO’s removal or resignation from the Board of Directors of
the Company or any of its subsidiaries or affiliates (the “Restricted Period”),
the CFO shall not, directly or indirectly, (i) in any manner whatsoever engage
in any capacity with any business competitive with the Company’s current lines
of business or any business then engaged in by the Company, any of its
subsidiaries or any of its affiliates (the “Company's Business”) for the CFO’s
own benefit or for the benefit of any person or entity other than the Company or
any subsidiary or affiliate; or (ii) have any interest as owner, sole
proprietor, shareholder, partner, lender, director, officer, manager, employee,
consultant, agent or otherwise in any business competitive with the Company's
Business; provided, however, that the CFO may hold, directly or indirectly,
solely as an investment, not more than two percent (2%) of the outstanding
securities of any person or entity which are listed on any national securities
exchange or regularly traded in the over-the-counter market notwithstanding the
fact that such person or entity is engaged in a business competitive with the
Company's Business. In addition, during the Restricted Period, the Director
shall not develop any property for use in the Company’s Business on behalf of
any person or entity other than the Company, its subsidiaries and affiliates.

7.

TERMINATION. With or without cause, the Company and the CFO may each terminate
this Agreement at any time upon ten (10) days written notice, and the Company
shall be obligated to pay to the CFO the compensation and expenses due up to the
date of the termination. Nothing contained herein or omitted herefrom shall
prevent the shareholder(s) of the Company from removing the CFO with immediate
effect at any time for any reason.

8.

INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the CFO,
to the full extent allowed by the law of the State of Nevada, and as provided
by, or granted pursuant to, any charter provision, bylaw provision, agreement,
vote of stockholders or disinterested directors or otherwise, both as to action
in the CFO’s official capacity and as to action in another capacity while
holding such office.

9.

EFFECT OF WAIVER. The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

10.

NOTICE. Any and all notices referred to herein shall be sufficient if furnished
in writing at the addresses specified on the signature page hereto or, if to the
Company, to the Company’s address as specified in filings made by the Company
with the U.S. Securities and Exchange Commission and if by fax to
86-755-83709333.

2

--------------------------------------------------------------------------------

11.

GOVERNING LAW. This Agreement shall be interpreted in accordance with, and the
rights of the parties hereto shall be determined by, the laws of the State of
Nevada without reference to that state’s conflicts of laws principles.

12.

ASSIGNMENT. The rights and benefits of the Company under this Agreement shall be
transferable, and all the covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by or against, its successors and assigns. The
duties and obligations of the CFO under this Agreement are personal and
therefore the CFO may not assign any right or duty under this Agreement without
the prior written consent of the Company.

13.

MISCELLANEOUS. If any provision of this Agreement shall be declared invalid or
illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

14.

ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

15.

COUNTERPARTS. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

16.

ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets forth
the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

China Information Security Technology, Inc.

BY: /s/ Jiang Huai Lin                 
Jiang Huai Lin
Chairman and Chief Executive Officer

Chief Financial Officer

                                                         
Jackie You Kazmerzak
Address: 21F, Everbright Bank Bldg.,
Zhuzilin, Futian District, Shenzhen, 518040
China

--------------------------------------------------------------------------------